Title: To George Washington from William Stephens Smith, 7 October 1782
From: Smith, William Stephens
To: Washington, George


                  
                     Sir
                     Verplanks Point 7th Octr 1782
                  
                  Inclosed I have the honor of transmitting to your Excellency, an Exact State of our account with the Enemy, with respect to Prisoners of War, and am happy that I have it in my power to assure you, that the regularity of those Papers respecting the Department, which were delivered to me by Mr Skinner, reflect the highest Credit upon him, for his care, and Attention in the duties of his office.
                  I must beg leave to observe to your Excellency, that the Department under its present regulations, is subject to such inconvenience & disorder, that I am confident the Business of it can not (under the present System) be carried on with that prescision and regularity which the importance of it demands,  In the first place, it is without a Head, consequently the members will clash, and confusion ensue.
                  2dly If Congress should agree either to a General or partial Exchange, agreable to the proposals made by the British Commissary General, I cannot enter upon the Business without interfering with the Southern Department, as all our Officers who are Prisoners (excepting a few in Canada) became such in Southern Service.
                  This is a Circumstance that will continually interfere in the transaction of Business, and perhaps render it necessary that the officers at the Head of the Departments in the Northern & Southern Armies, should meet the British Commissary, least a prisoner should be presented for an exchange that does not come within the Authority of the one who happens to be upon Business.
                  From this Circumstance alone, I immagine your Excellency must be convinced of the necessity of another appointment, authorizing the person appointed, to call for the returns of Prisoners in both Armies, & to proceed with exchanges upon a general Scale as often as oppertunity offers.
                  3dly An assistant is necessary, otherwise the business of the Office in Camp must be in check, when I am detach’d upon its excentric Duties.
                  Considering the situation of my Country I feel a delicacy in observing that the extra pay & Subsistance bear a very Trifling proportion, to the extra expence that must necessarily attend the discharge of the duties of the Office.
                  Two Horses (which is all that is allow’d) is not sufficient to give myself, Servant private Baggage, & official Papers a conveyance, consequently upon a sudden move something must be sacrificed.  I am With every sentiment of Respect Your Excellency’s Most Oblig’d Humble Servt
                  
                     W.S. Smith Lt Colo.
                     Comy of Prisr.
                     
                  
                Enclosure
                                    
                     
                        1782 Octr 7.
                     
                     The Enemy for Prisoner’s of War.Dr.To Ballance due on a Settlement ofAccount the 12th, Feby last495Privates attending officers on parolefrom York Town.                              370Total of Privates Due       865 W.S. Smith Lt Colo.Commy of Prisr.
                     N.B.1Sergt Majr1Qr Mr Sergt1Sergt1Corpl1Sailor               due as pr recept
                  
                  
               